Savage, J.
The facts in this case are fully stated in Neal v. Coburn, 92 Maine, 189.
The plaintiff indorsed a forged check to the defendants. The defendants indorsed it to others, and it was subsequently paid by the drawee bank and charged by it to its depositor, the alleged drawer. After payment, the forgery was discovered. Then the check was returned through the several parties through whose hands it had previously passed, until it came to the defendants, who, upon demand, took it up and paid for it. The defendants then offered to return the check to the plaintiff and demanded repayment of the amount paid by them. The plaintiff agreed to pay the whole amount, and did pay one hundred dollars. Having successfully resisted suit for the balance unpaid (Neal v. Coburn, supra,) the plaintiff now seeks to recover back the one hundred dollars which he did pay. Can he do it? We think not.
As held in Neal v. Coburn, the plaintiff was under no legal obligation to pay the one hundred dollars and his promise to pay the balance of the check was without consideration. But the plaintiff evidently supposed that he was legally liable to pay. He *542misapprehended the law, and that mistake led him to pay voluntarily. A voluntary payment, however, made under a mistake of law cannot be recovered back. Norton v. Marden, 15 Maine, 45; Norris v. Blethen, 19 Maine, 348; Fellows v. School District, No. 8 in Fayette, 39 Maine, 559; Livermore v. Peru, 55 Maine, 469; Bragdon v. Freedom, 84 Maine, 431; Parker v. Lancaster, 84 Maine, 512. According to the stipulation, the entry must be,

Plaintiff nonsuit.